                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

 LORETTA MURRAY and                            )
 ROGER MURRAY,                                 )
                                               )
               Plaintiffs,                     )
                                               )
 v.                                            )      No.:   3:17-CV-318-TAV-DCP
                                               )
 FRANK WILLIAMS,                               )
 MICHAEL PEMBERTON,                            )
 MARK FOSTER, and                              )
 DENNIS RAY MIRACLE,                           )
                                               )
               Defendants.                     )


              CORRECTED MEMORANDUM OPINION AND ORDER

        The Court has before it plaintiffs’ motion to reconsider the dismissal of this case

 with prejudice [Doc. 52] and defendants Mark Foster and Dennis Ray Miracle’s motion for

 an order directing plaintiffs to make no further filings [Doc. 54]. The Court’s July 21, 2018

 memorandum opinion and order dismissed all federal claims in this case with prejudice

 and declined to retain jurisdiction over plaintiffs’ state law claims [Doc. 50 p. 9]. The

 Court granted defendants Miracle’s and Foster’s motions to dismiss for failure to state a

 claim under § 1983, and it dismissed plaintiffs’ § 1983 claims against defendants Frank

 Williams and Michael Pemberton due to judicial immunity because “neither exception that

 can overcome judicial immunity [was] pleaded in the complaint” [Doc. 50 p. 6–7, 9].

        Rule 60(b) allows a party to seek relief from a final judgment and request reopening

 of the case under a limited set of circumstances including fraud, mistake, and newly




Case 3:17-cv-00318-TAV-DCP Document 58 Filed 04/30/21 Page 1 of 4 PageID #: 694
 discovered evidence. Rule 60(b)(6) permits reopening when the movant shows “any. . .

 reason justifying relief from the operation of the judgment” other than the more specific

 circumstances set out in Rule 60(b)(1)–(5). See Liljeberg v. Health Servs. Acquisition

 Corp., 486 U.S. 847, 863 (1998). A motion under Rule 60(b) must be made within a

 reasonable time and in the case mistake, newly discovered evidence, or fraud is asserted,

 no more than a year after the entry of the judgment or order. Fed. R. Civ. P. 60(b)(c).

        In the instant motion, plaintiffs present no factual or legal basis for reconsidering

 the Court’s dismissal of plaintiffs’ federal claims; rather, they merely state that “this case

 is far from ‘over’” and allege that defendants have “commit[ted] further illegal and

 unconstitutional acts against the Plaintiffs,” which plaintiffs do not specify [Doc. 52

 p. 1– 2]. The Court notes that its memorandum opinion and order and judgment dismissing

 plaintiffs’ federal claims was entered on July 21, 2018 [Docs. 50, 51], and plaintiffs did

 not file their motion to reconsider until December 27, 2019 [Doc. 52].

        The Court does not find that plaintiffs moved to reconsider the judgment within a

 reasonable time because they filed their motion almost a year and a half after the dismissal

 order and judgment was entered, and they have provided no justification for delay.

 Moreover, as noted above, plaintiffs do not cite any of the specified bases for reconsidering

 a judgment under Rule 60(b)(1)–(5), and they do not cite Rule 60(b), much less provide

 another reason “that justifies relief” under Rule 60(b)(6)’s catchall exception.

 Accordingly, plaintiffs’ motion for reconsideration [Doc. 52] is DENIED.




                                               2


Case 3:17-cv-00318-TAV-DCP Document 58 Filed 04/30/21 Page 2 of 4 PageID #: 695
        Furthermore, the Court finds defendants’ motion to be well-taken, noting that in

 addition to dismissing plaintiffs’ federal claims in the instant case, the Court recently

 adopted the Report and Recommendation in a related case, Murray v. Williams,

 3:19-cv-321 [Doc. 14], dismissing the complaint for lack of jurisdiction. The Court also

 notes that it dismissed plaintiffs’ claims against all defendants, including defendant

 Williams, in another related suit, Murray v. Williams, No. 3:15-cv-284 [Doc. 78], and

 adopted the Report and Recommendation in that case recommending that defendants

 Dennis Miracle and Glenda Faye Miracle be awarded $1,314.76 in attorney’s fees and

 expenses as a sanction for plaintiffs’ filing of a foundationless claim [No. 3:15-cv-284,

 Docs. 85, 88]. And, the Sixth Circuit affirmed the award of attorney’s fees in that case [Id.

 Doc. 110].

        Accordingly, the Court will GRANT defendants’ motion [Doc. 54], and plaintiffs

 are hereby PRECLUDED, RESTRAINED, and ENJOINED from filing any new civil

 actions in the United States District Court for the Eastern District of Tennessee without

 first obtaining written certification from this Court that the complaint has some legal

 and factual merit. To obtain this certification, plaintiffs must comply with the following

 requirements:

        1.       Plaintiffs must file a “Motion Pursuant to Court Order Seeking Leave
                 to File” with any proposed complaint.

        2.       As an exhibit to that motion, plaintiffs must attach a declaration or
                 sworn affidavit certifying that: (a) the claim is a new issue which has
                 previously never been raised by them in any court and is unrelated to
                 the claims they have alleged in prior filings; (b) the claim is not
                 frivolous; and (c) the claim is not made maliciously or in bad faith.
                                                3


Case 3:17-cv-00318-TAV-DCP Document 58 Filed 04/30/21 Page 3 of 4 PageID #: 696
          3.     By means of a second exhibit, plaintiffs must identify and list: (a) the
                 full caption of each and every suit that has been previously filed by
                 them in any court against each and every defendant in the suit that
                 they wish to file, and (b) the full caption of each and every pending
                 suit that has been previously filed by them or on their behalf.

          Failure to comply with or satisfy the terms of this Order is grounds for this Court to

 deny any motion for leave to file made by plaintiffs.

          The Clerk is PRECLUDED, RESTRAINED, AND ENJOINED from accepting

 any complaint filed by plaintiffs unless it includes this Court’s certification as set forth

 above.

          IT IS SO ORDERED NUNC PRO TUNC March 27, 2020.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




                                                4


Case 3:17-cv-00318-TAV-DCP Document 58 Filed 04/30/21 Page 4 of 4 PageID #: 697
